DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 3:  Claim 3 recites the limitation "the aqueous solution" in line 3, with regard to steps (a) through (g).  There is insufficient antecedent basis for this limitation in the claim.  Steps (a), (e), and (g) do not contain an aqueous solution, so it is not clear which aqueous solution is being agitated with the inactivated fungal biomass.  For the purpose of further examination, the claim will be interpreted as referring the aqueous solutions of steps, (b)-(d) and (f).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in 

Claims 1, 9, 11, 12, 14, and 16 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 64, 69, 73, 75, 78, and 80 of copending Application No. 16/904,520 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Considering Claim 1:  Claim 64 of application ‘520 is identical to instant claim 1.
Considering Claim 9:  Claim 73 of application ‘520 is identical to instant claim 9.
Considering Claim 11:  Claim 75 of application ‘520 is identical to instant claim 11.
Considering Claim 12:  Claim 69 of application ‘520 is identical to instant claim 12.
Considering Claim 14:  Claim 78 of application ‘520 is identical to instant claim 14.
Considering Claim 16:  Claim 80 of application ‘520 is identical to instant claim 16.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 3, 6, 28, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 64, 69, 73, 75, 78, and 80 of copending Application No. 16/904,520 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 64 of application ‘520 is identical to instant claim 1 as discussed above.
Considering Claim 2:  Application ‘520 doesn’t teach the claimed rinsing step.  However, it is known in the art to rinse products to remove residual components from a treating solution.  It would have been obvious to a person having ordinary skill in the art to have rinsed the treated fungal biomass between the contacting steps, and the motivation to do so would have been to remove residual components that may interfere with the subsequent reactions.
Considering Claim 3:  Application ‘520 doesn’t teach agitation during the treating steps.  However, it is well known to agitate a mixture to ensure complete mixing between the components.  It would have been obvious to a person having ordinary skill in the art to have agitated the mixture of the biomass and aqueous solution, and the motivation to do so would have been to ensure complete mixture of biomass and the solution.
Considering Claim 6:  A person having ordinary skill in the art would immediately envision sodium chloride from the genus of alkali metal halide.
Considering Claim 28:  Application ‘520 is silent towards the claimed properties.  However, changes in size are obvious to a person having ordinary skill in the art.  See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have optimized the thickness through routine experimentation, and the motivation to do so would have been to provide a leather of the desired size.
Considering Claim 30:  Claim 64 of application ‘520 implicitly claims the product of claim 30.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 64, 69, 73, 75, 78, and 80 of copending Application No. 16/904,520 (reference application), as applied to claim 1 above, and further in view of Scullin et al. (US 2020/0131694).
Considering Claims 20-27:  Application ‘520 teaches the process of claim 1 as shown above.  
	Application ‘520 does not teach adding the thermal dopant to the durable sheet material.  However, Scullin et al. teaches a mycelium sheet with polylactic acid after forming the sheet (Abstract).  Application ‘520 and Scullin et al. are analogous art as they are concerned with the same field of endeavor, namely mycelium sheets.  It would have been obvious to a person having ordinary skill in the art to have applied the polylactic acid of Scullin et al. to the durable sheet of Application ‘520, and the motivation to do so would have been, as Scullin et al. suggests, to improve the abrasion resistance and water resistance of the sheet (Abstract).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 64, 69, 73, 75, 78, and 80 of copending Application No. 16/904,520 (reference application), as applied to claim 1 above, and further in view of Scullin et al. (US 2020/0131694).
Considering Claim 29:  Application ‘520 teaches the process of claim 1 as shown above.  
Application ‘520 does not teach the applying a backing layer to the textile.  However, Chase et al. teaches forming a composite felt with a fungal layer and a polyester backing (¶0030).  Application ‘520 and Chase et al. are analogous art as they are concerned with the same field of endeavor, namely mycelia textiles.  It would have been obvious to a person having ordinary skill in the art to have used the polyester backing of Chase et al. in the textile of Application ‘520, and the motivation to do so would have been, as Chase et al. suggests, to improve the strength and flexural life of the textile (¶0014).

Allowable Subject Matter
Claims 4, 5, 7, 8, 10, , 13, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering Claims 4, 5, 7, 8, 10, 13, and 15:  The closest prior art of record does not teach or suggest the claimed additives in the method.  There is no suggestion in the art to add the claimed additives in the claimed processing steps, and therefore the claim is non-obvious over the closest prior art of record.
Considering Claims 17-19:  The closest prior art of record does not teach or suggest the source of the fungal biomass, and there is no suggestion in the art to select a fungal biomass with the claimed properties.  

	Durable sheets from fungal biomass are known in the art (see e.g. Sager et al. (GB 2188135)).  However, the claimed process of liming/deliming the biomass followed by treating with the crosslinking agents, polymers, and fatliquoring oil is not taught by the prior art of record.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/LIAM J HEINCER/Primary Examiner, Art Unit 1767